                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

PENNY PENNINGTON, et al.,                         )
                                                  )
         Movants,                                 )
                                                  )
    v.                                            )       No. 4:19-mc-00873-AGF
                                                  )
                                                  )
KRISTEN VISBAL.,                                  )
                                                  )
         Respondent.                              )



                                 MEMORANDUM AND ORDER

         This matter is before the Court upon review of the emergency motions (ECF Nos. 1 & 2) of

Movants Penny Pennington and Edward D. Jones & Co., L.P. to quash and for a protective order

related to subpoenas for depositions served by Respondent Kristen Visbal. Movants request that

the Court hold a hearing and resolve these issues by Monday, November 18, 2019, before the

scheduled depositions, or, alternatively, that the Court stay the depositions pending resolution of

this matter.

         Accordingly,

         IT IS HEREBY ORDERED that Respondent Kristen Visbal shall file a response to the

pending motions (ECF Nos. 1 & 2) no later than November 14, 2019. After reviewing the

response, the Court will determine whether to hold a hearing in this matter.

         Dated this 6th day of November, 2019.


                                                      __________________________________
                                                      AUDREY G. FLEISSIG
                                                      UNITED STATES DISTRICT JUDGE
